Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2006/0101581 to Blanchard et al. 
Claim 8, Blanchard discloses a patient support apparatus comprising a litter frame 12; a support deck (16,18) supported on the litter frame and adapted to support a mattress thereon; a touchscreen 32; and a controller configured to display on the touchscreen: a first mattress screen for controlling a first mattress therapy function, the first mattress screen including a first start icon 200 for initiating the first mattress therapy function (fig. 9); and a second mattress screen for controlling a second mattress therapy function, the second mattress screen including a second start icon 210 for initiating the second mattress therapy function; wherein, after user-selection of the first start icon to initiate the first mattress therapy function, the controller is operable to display a status bar 228 indicating a status of the first mattress therapy function on the second mattress screen (fig. 9-11 &  20-22).
Claim 9, Blanchard discloses the patient support apparatus wherein the first mattress therapy function is lateral rotation function 200 and the second mattress therapy function is turn assist function 210, and wherein the status bar comprises a name of first mattress therapy function and time remaining for the first mattress therapy 
function (fig. 10).
Claim 10, Blanchard discloses the patient support apparatus wherein the status bar is provided in a banner 226 across a bottom of the screen (fig. 9), and wherein the banner further comprises a stop icon 214 for stopping the first mattress therapy function and a lock icon (220,222) for locking and unlocking a setting of the first mattress therapy function, the lock icon further indicating whether the setting is currently locked or unlocked.
Claim 11, Blanchard discloses the patient support apparatus wherein the second mattress screen includes a control icon (200,202,204,206,208,210) for controlling the first mattress therapy function, and a stop icon 214 for stopping the first mattress therapy function.
Claim 12, Blanchard discloses the patient support apparatus wherein after user-selection of the stop icon to stop the first mattress therapy function, the controller is capable of removing at least one of the status bar from the second mattress screen or a time from the status bar (fig. 18).
Claim 13, Blanchard discloses the patient support apparatus wherein after user-selection of the stop icon to stop the first mattress therapy function, the controller is capable of changing a color shade of the status bar or a text of the status bar (fig. 17-18).
Claim 14, Blanchard discloses the patient support apparatus wherein the controller is operable to display a therapy icon (200,202,204,206,208,210) for switching to the first mattress screen on the second mattress screen, wherein, after user-selection of the therapy icon on the second mattress screen, the controller is operable to display the first mattress screen.
Claim 16, Blanchard discloses a patient support apparatus comprising a litter frame 12;
a support deck (16,18) supported on the litter frame and adapted to support a mattress thereon; a touchscreen 32; and a controller configured to display a mattress screen on the touchscreen for controlling a mattress therapy function, the mattress screen comprising: a start icon 200 for initiating the mattress therapy function; and a banner 226 comprising a status bar indicating the status of the mattress therapy function (fig. 9), a stop icon 214 for stopping the mattress therapy function, and a lock icon (220,222) for locking and unlocking a setting of the mattress therapy function, the lock icon further indicating whether the setting is currently locked or unlocked (fig. 9).
Claim 17, Blanchard discloses the patient support apparatus of claim 16 wherein the lock icon is displayed at a first end of the status bar and the stop icon is displayed at a second end of the status bar (fig. 9).
Claim 18, Blanchard discloses the patient support apparatus wherein the mattress therapy function 210 is assisting turning of a patient, the mattress screen includes a hold control for selecting how long the patient is held in a turn, and the mattress screen further includes a turn direction control for selecting a direction in which the patient is turned (fig. 10).
Claim 19, Blanchard discloses the patient support apparatus wherein the status bar comprises an indication of a time remaining for the mattress therapy function; a name of the mattress therapy function; or an indication of whether the mattress therapy function is running (fig. 10,13-15).
Claim 20, Blanchard discloses the patient support apparatus wherein the controller is configured to display the banner (224,226) across a bottom of the mattress screen, and wherein the status bar, stop icon, and lock icon are juxtaposed within the banner.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0101581 to Blanchard et al. in view of U.S. Pub. No. 2003/0052787 to Zerhusen et al.
Claim 15, Blanchard discloses the patient support apparatus of claim 8 wherein the patient support apparatus screen includes a first therapy icon indicating a status of the first mattress therapy function, and wherein the patient support apparatus screen further includes a second therapy icon indicating a status of the second mattress therapy function (fig. 9-11 & 20-22).  Blanchard is silent to a patient support apparatus screen for controlling a non-mattress function of the patient support apparatus and wherein the patient support apparatus screen comprises a control icon for operating an actuator an actuator adapted to move one of the litter frame or the support deck.  Zerhusen discloses a patient touchscreen for controlling a non-mattress function of the patient support apparatus [0074][0100][0105][0127][0195]-[0201][0211], the patient support apparatus screen including a control icon for operating the actuator to move the component [0113].  It would have been obvious for one having ordinary skill in the art before the filing of the invention to employ a control icon as taught by Zerhusen yielding predictable results that provide a variety entertainment or means to move the variety of deck sections of the bed of Blanchard.  
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0052787 to Zerhusen et al. in view of U.S. Pub. No. 2006/0101581 to Blanchard et al.  
Claim 1, Zerhusen discloses a patient support apparatus 402 comprising a litter frame 406; a support deck supported on the litter frame and adapted to support a mattress thereon; an actuator adapted to move a component of the patient support apparatus, wherein the component is one of the litter frame or the support deck [0113];
a touchscreen 628; and a controller configured to display on the touchscreen:
a mattress screen for controlling a mattress therapy function, the mattress screen including a control icon 638 for initiating the mattress therapy function [0114]; and a patient support apparatus screen for controlling a non-mattress function of the patient support apparatus, the patient support apparatus screen including a control icon 634 for operating the actuator to move the component [0113] but is silent to a therapy icon indicating a status of the mattress therapy function.  Blanchard discloses a patient support having a touchscreen with a plurality of status and therapy icons (fig. 7-29)[0009].  Selecting an icon for any mattress function is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to configure the touchscreen with a therapy status icon as taught by Blanchard to before the effective filing date of the invention yielding predictable results that allow the operator to select between a plurality of therapeutic functions.  
Claim 2, Zerhusen, as modified, discloses the patient support apparatus wherein in the touch screen control panels includes a plurality of patient icons and caregiver icons that may only be displayed when authorized by a care giver [0110][0111] and a touchscreen including at a pause icon 679 or lock out icon available to the caregiver to preventing the patient from accessing any of the mattress functions [0120].  Blanchard further discloses a touch selectable stop button 214.  Zerhusen is silent to the patient support having an icon for pausing or stopping the mattress therapy function.  Selecting an icon for any mattress function is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to configure the touchscreen with a pause or stop icon before the effective filing date of the invention yielding predictable results that provide additional features to control the mattress therapy function of the mattress of Zerhusen.  
Claim 3, Zerhusen as modified, discloses the patient support wherein the status of the mattress therapy function indicates whether the mattress therapy function is in progress or paused; and wherein the controller is capable of displaying additional patient support apparatus screens for controlling additional non-mattress functions of the patient support apparatus [0187], and wherein the additional patient support apparatus screens of Blanchard include the therapy icon indicating the status of the mattress therapy function (fig. 9)[0072]. 



Claim 4, Zerhusen, as modified, discloses the patient support apparatus wherein the therapy icon of Blanchard further discloses a first therapy icon 200 indicating an off/on status of a first mattress therapy function, and the patient support apparatus screen includes a second therapy icon 202 indicating an off/on status of a second mattress therapy function (fig. 9).
Claim 5, Zerhusen, as modified, discloses the patient support apparatus wherein the mattress screen of Blanchard is a first mattress screen for controlling the first mattress therapy function, and the controller is further configured to display a second mattress screen for controlling the second mattress therapy function (fig. 20-21), wherein the first therapy icon 200 is displayed on the second mattress screen and the second therapy icon 210 is displayed on the first mattress screen (fig. 9), and wherein the first mattress therapy function is lateral rotation function and the second mattress therapy function is turn assist function (fig. 20-21).
Claim 6, Zerhusen, as modified, discloses the patient support apparatus wherein the controller of Blanchard is configured to display the first therapy icon in a first shaded color and the second therapy icon in a second non shaded color on the first mattress screen, and the controller is configured to display the first therapy icon in the second non shaded color and the second therapy icon in the first shaded color on the second mattress screen (fig. 10-12 & 19-20).




Claim 7, Zerhusen, as modified, discloses the patient support apparatus of claim 1 wherein the mattress screen further comprises a banner or a plurality of status bars (228,234,238,242) indicating the status of the mattress therapy function and a stop icon 214 for stopping the mattress therapy function, and wherein the banner further comprises a lock icon (220,222) for locking and unlocking a setting of the mattress therapy function, the lock icon further indicating whether the setting is currently locked or unlocked; and wherein banner still further comprises a pause icon for pausing the mattress therapy function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673